Citation Nr: 1611895	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of a 30 percent rating for left knee instability to non compensable (zero percent) effective September 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1992 which service included service in South West Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2010, the Veteran testified at a hearing at the RO.  In April 2010, the Veteran testified at a hearing at the RO.  In September 2015, the Veteran withdrew his request for a video hearing before a Veterans' Law Judge.

Additional evidence has been added to the claims file since the most recent statements of the case (SOCs).  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because, as will be explained in more detail below, the Veteran withdrew his PTSD claim and the Board is restoring the rating for his left knee instability; therefore he is not prejudiced by not having AOJ review of this evidence. 


FINDINGS OF FACT

1.  In September 2015, after perfecting his appeal of the denial of his claim for an initial rating in excess of 50 percent for PTSD but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw his appeal as to this claim.

2.  The Veteran's left knee instability is not shown to have undergone a material improvement under the ordinary conditions of daily life.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claim for an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The reduction of the 30 percent rating for left knee instability effective from September 1, 2010, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, after perfecting his appeal of the denial of his claim for an initial rating in excess of 50 percent for PTSD, the Veteran in September 2015 notified VA that he wanted to withdraw his appeal as to this issue.  VA received this withdrawal before the Board issued a decision.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

The Rating Reduction

The Veteran maintains, in substance, that the reduction of the 30 percent rating for his left knee instability to noncompensable effective from September 1, 2010, was improper because his knee remains unstable.  In support of this assertion, he points to the fact that he must constantly wear a brace to keep he knee stable, he walks with a cane because of his knee instability, and his knee is so bad that he has a disability parking permit.  See, e.g., personal hearing dated in April 2010; statement in support of claim dated in September 2015.

The Veteran's left knee instability was rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 from October 26, 2006.  In April 2009, the Veteran filed a claim for an increased rating for his left knee instability.  In June 2009 the Veteran was provided a VA examination.  A June 2009 rating decision thereafter proposed reducing the Veteran's rating for his left knee instability to noncompensable.  In a letter dated later in June 2009, the RO notified the Veteran of the reason for this proposal.  In this regard, the Veteran's overall combined rating would decrease from 50 percent to 30 percent because of the reduction.  See VAOPGCPREC 71-91.  In June 2010 and April 2010, the Veteran filed with the RO medical evidence in support of his claim that his left knee remains unstable and warrants a 30 percent rating.  Also in April 2010, the Veteran testified at a hearing at the RO.  In a June 2010 rating decision the RO implemented the proposed reduction and assigned September 1, 2010, as the effective date for the 0 percent rating for his left knee instability.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  

As stated above, the Veteran was notified of the RO's intent to reduce his rating for his left knee instability by a letter dated in June 2009.  Thereafter, he testified at a pre-determination hearing in April 2010 and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  Final action to reduce the rating for his left knee instability was taken pursuant to 38 C.F.R. § 3.105(e) in a June 2010 decision.  The rating reduction was made effective beginning September 1, 2010.

Consequently, the Board finds that the RO did not violate any of the procedures required under § 3.105--the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  

However, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421; Also see Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work."); Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

In this regard, the Board finds that the reduction was improper as the evidence does not establish that there was an improvement in the disability under the ordinary conditions of daily life.  See Murphy.  To the contrary, the reductions were made on the basis of the June 2009 VA examination and certain VA outpatient results during this time period.  These records do indicate the absence of symptoms (i.e., instability) during clinic testing.  However, VA treatment records dated from April 1999 to August 2012 documented the Veteran's regular complaints and treatment because of ongoing left knee problems.  Moreover, at the earlier June 2007 VA examination the Veteran had severe left knee instability.  Similarly, at the June 2009 VA examination there was still objective evidence of bony joint enlargement, pain at rest, tenderness, guarding of movement, grinding, and click or snaps.  Likewise, more recent VA treatment records show that VA provided the Veteran with a medial unloader brace, TENS unit, and a Thermophores unit specifically because of his left knee as well as provided him with a cane to ambulate.  See VA treatment records dated in April 2009, November 2009, December 2009, and February 2010, and March 2010.  Furthermore, in an April 2010 Application for Disabled Person Parking Permit the Veteran's doctor opined that he had an ". . . inability to walk without the use or assistance of a brace, cane, crutch, prosthetic devise, or other assistive device, or without assistance of another person" and he had "severe limitation in [his] ability to walk . . ."  Lastly, the Board finds that the Veteran competently and credibly testified at his April 2010 RO hearing that his left knee instability continued under the ordinary conditions of daily life because it required the constant use of a knee brace to keep his knee stable as well as the need to use a cane when walking to keep him from falling due to knee instability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

In light of this conflicting evidence and affording the Veteran the benefit of any doubt in this matter, the Board finds that the evidence of record does not show that the Veteran's service-connected left knee instability has improved to the point that he was better able to function under the ordinary conditions of life and work at the time of the rating reduction.  See Murphy; Faust; Also see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the reduction was improper, and the 30 percent ratings for his left knee instability must be restored effective the date of reduction, September 1, 2010.






ORDER

The appeal of the denial of the claim for an initial rating in excess of 50 percent for PTSD is dismissed.

As the 30 percent rating for left knee instability was not properly reduced to 0 percent, the 30 percent must be restored as of September 1, 2010.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


